Citation Nr: 0602289	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-00 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for osteomyelitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 decision by the RO in Wichita, Kansas 
that, in pertinent part, denied service connection for 
osteomyelitis.  In November 2004, the Board remanded the case 
to the RO for further evidentiary development.  The case was 
subsequently returned to the Board.

During the course of the appeal, in an August 2005 rating 
decision, the RO granted service connection and a 20 percent 
rating for arthritis of the right ankle, and granted service 
connection and a 10 percent rating for arthritis of the right 
knee.  These issues are not currently in appellate status and 
will not be addressed by the Board.

By a statement dated in September 2005, the veteran appears 
to be raising a claim for entitlement to a total disability 
compensation rating based on individual unemployability (TDIU 
rating).  That issue is not currently on appeal and is 
referred to the RO for appropriate action.


FINDINGS OF FACT

Osteomyelitis was not shown in service, and the veteran does 
not have current osteomyelitis.


CONCLUSION OF LAW

Osteomyelitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in letters dated in June 2001, July 2001, and 
December 2004, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  The RO also called the veteran to advise him of the 
VCAA and inquire as to any additional evidence in July 2001.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as an October 
2002 Statement of the Case (SOC), and  an August 2005 
Supplemental Statement of the Case.  These documents provided 
them with notice of the law and governing regulations, as 
well as the reasons for the determinations made regarding his 
claim.  By way of these documents, they also were 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports, as well as lay statements.  
The veteran has submitted voluminous arguments and evidence.  
Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims). 

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions; service 
medical and personnel records; VA medical records and 
examination reports; lay statements; military records 
concerning the USS Oriskany, such as deck log books; 
information from the National Personnel Records Center and 
the National Archives and Records Administration; and a 
letter from the veteran's former employer.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).


Service connection requires medical evidence of a current 
disability; medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

The veteran claims service connection for osteomyelitis which 
he asserts was incurred during military service.  He has 
submitted multiple letters essentially asserting that he had 
cellulitis and osteomyelitis in service after he injured his 
legs in a fall aboard ship, and that osteomyelitis had since 
spread throughout his body.  

Service medical records reflect that in July 1967, the 
veteran was treated for cellulitis of the left lower leg, at 
the site of a reported contusion several days previously.  It 
was noted that an X-ray study was normal.  The veteran was 
treated for this condition with antibiotics.  The service 
medical records are entirely negative for a diagnosis of 
osteomyelitis.

Post-service medical records reflect treatment for a variety 
of conditions, including osteoarthritis, but are negative for 
a diagnosis of current osteomyelitis.

In a May 1999 VA orthopedic consultation, a VA doctor noted 
that X-ray studies showed osteoarthritis in both knees and in 
the right ankle.  He stated, "This arthritis in his right 
knee and ankle was started and caused by his old injury in 
Vietnam in 1967."  In a June 2000 VA orthopedic 
consultation, the same VA doctor noted that the veteran 
reported that he injured his right leg in service when he 
fell down a dogging hatch, and subsequently developed 
cellulitis in his lower extremities.  The doctor wrote, 
"...apparently this is well documented in his medical records, 
his old medical records."  The examiner indicated that the 
veteran currently had evidence of osteoarthritic changes 
involving the hands, right knee and ankle.  He stated that 
the veteran had osteoarthritic changes involving his right 
knee and had considerable difficulty with his right ankle as 
a result of his old injuries.  

VA orthopedic clinic notes dated in July 2000 by the same VA 
doctor indicate that according to the veteran's reported 
history, during service he had cellulitis and osteomyelitis 
involving his right lower extremity.  He stated that the 
veteran currently did not have osteomyelitis or cellulitis.  
He indicated that the veteran currently had a degenerative 
arthritic process in the right lower extremity, and opined 
that it was possible that the injuries he received in 1967 
could have contributed to his current condition of 
degenerative arthritic changes in the right lower extremity.

At a November 2000 VA examination, the examiner noted that 
she did not review the claims file.  The veteran reported 
that he fell down a dogging hatch during service, and injured 
his right knee, and then subsequently went to sickbay with 
cellulitis in the right leg.  He said he was later told that 
he had bruised his shinbone and that osteomyelitis set in.  
He said he was subsequently treated for osteomyelitis on two 
occasions.  In the examination report, the VA examiner noted 
that an X-ray study had been performed that day but the 
results were not yet available.  She diagnosed history of 
trauma to the right leg while on active duty, history of 
osteomyelitis, per patient history, osteoarthritic changes on 
previous X-ray studies, and obesity.  She stated,

If the veteran did indeed have 
osteomyelitis it is highly likely that 
his current condition is connected to 
that.  Again I do not have his complete 
C[laims] file for purposes of this exam, 
so I do not see the documentation on the 
osteomyelitis, however it may be there.  
I do feel that the veteran's obesity is 
also contributing to his joint problems, 
however again due to his initial injury 
while on active duty, it is at least 
possible that part of it is responsible 
for his current condition.

At a March 2005 VA examination, the examiner noted that he 
had reviewed the claims file and the veteran's medical 
records.  He summarized pertinent records, and noted that 
although the veteran had scarring on both shins consistent 
with previous trauma, he currently had no acute infection or 
cellulitis.  An X-ray study of both tibias showed no evidence 
of bony destruction of osteomyelitis.  The diagnoses were 
severe right gonarthrosis, severe right ankle arthritis, and 
no evidence of osteomyelitis of either lower leg.  The 
examiner noted that there was evidence of cellulitis in the 
veteran's service medical records, but there was no evidence 
of osteomyelitis at that time, and there were no radiographic 
or clinical findings consistent with osteomyelitis at that 
time.  The examiner opined, "Therefore it is my opinion that 
osteomyelitis has not been present in this patient and he is 
not entitled to a service connection for osteomyelitis as a 
diagnosis of osteomyelitis has never previously been made nor 
is osteomyelitis currently present."

The Board finds that service connection is not warranted for 
osteomyelitis as there is no contemporaneous medical evidence 
of osteomyelitis in service, and no current evidence of 
osteomyelitis.  The medical evidence does not show that the 
veteran currently has osteomyelitis which is related to 
service.  Hickson, supra.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

The veteran has asserted that he incurred osteomyelitis 
during his period of active service.  As a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Similarly, the veteran's self-reported lay history, 
transcribed in some of the post-service medical records, that 
he had osteomyelitis which began in service, does not 
constitute competent medical evidence of causality.  LeShore 
v. Brown, 8 Vet. App. 406 (1995). 

With respect to the November 2000 VA examiner's diagnosis of 
a history of osteomyelitis, the Board notes that a mere 
notation of "history," without a diagnosis of a current 
related disability, is insufficient for service connection.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

The preponderance of the evidence is against the veteran's 
claim for service connection for osteomyelitis.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Service connection for osteomyelitis is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


